Case 2:18-mc-00141-UA Document1 Filed 10/15/18 Pageiof3 Page ID#:1

AQ 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

 

UNITED STATES DISTRICT COURT

for the

Western District of Tennessee

 

 

OCEAN THERMAL ENERGY CORP. )
Plaintiff )

v. ) Civil Action No. 2:18-cv-2457-SHL-cgc
_C. ROBERT, Ill, et al., )
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 08/08/2018

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 09/20/0201

CLERK OF COURT

s/Anthony. Johnson

 

Signature of Clerk or Deputy Clerk
Case 2:18-mc-00141-UA Document1 Filed 10/15/18 Page 2o0f3 Page ID #:2
Case 2:18-cv-02457-SHL-cgc Document 19 Filed 08/08/18 Pagelof2 PagelD 77

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

 

OCEAN THERMAL ENERGY CORP., )
Plaintiff,
Vv. No. 2:18-cv-02457-SHL-cge
C. ROBERT COE, Hi, et al.,
Defendants.
AGREED JUDGMENT

 

It appearing to the Court that the parties have agreed that Plaintiff Ocean Thermal Energy
Corporation may take an Agreed Judgment against Defendants C. Robert Coe, III; Brett M. Regal;
David R. Large; Trade Base Sales, Inc.; and Migration Partners, LLC (collectively, the
“Represented Defendants”) in the amount of Eight Million and No/100 Dollars ($8,000,000.00),
liability for which amount shall be joint and several among these named Defendants,

Judgment is hereby rendered in the amount of Eight Million and No/100 Dollars
($8,000,000.00) in favor of Plaintiff Ocean Thermal Energy Corporation against Defendants C.
Robert Coe, III; Brett M. Regal; David R. Large; Trade Base Sales, Inc.; and Migration Partners,
LLC. Liability for this Judgment shall be joint and several among the Represented Defendants.
This Judgment shall be immediately collectable and is not subject to the automatic stay
contemplated by Rule 62 of the Federal Rules of Civil Procedure. The Represented Defendants
will make themselves available for post-judgment examination within ten (10) days of the entry

of this Judgment.

 
Case 2:18-mc-00141-UA Document1 Filed 10/15/18 Page 30f3 Page ID#:3
Case 2:18-cv-02457-SHL-cgc Document 19 Filed 08/08/18 Page 2of2 PagelD 78

IT IS SO ORDERED, this 8th day of August, 2018.

PREPARED FOR ENTRY:
BURCH PORTER & JOHNSON, PLLC

/s/Taylor A. Cates

Taylor A. Cates (BPR #20006)
Lani D. Lester (BPR #35226)
130 North Court Avenue
Memphis, Tennessee 38103

T: (901) 524-5000

F: (901) 524-5024
tacates@bpjlaw.com
llester@bpjlaw.com

Daniel D. Barks (VA BPR #42573)
THE LAW OFFICES OF DANIEL D. BARKS
5555 Glenridge Connector, Suite 550
Atlanta, GA 30342

T: (404)75 1-0632

ddb@barks-law.com

Admitted Pro Hac Vice

Counsel for Plaintiff Ocean
Thermal Energy Corp.

s/ Sheryl H. Lipman
SHERYL H. LIPMAN
UNITED STATES DISTRICT JUDGE

WITHOUT OBJECTION:
BUTLER SNOW LLP

/s/Robert L. Crawford

Robert L. Crawford (BPR# 007216)
Gadson W. Perry (BPR# 30539)
6075 Poplar Avenue, Suite 500
Memphis, Tennessee 38119

T: (901) 680-7200

F: (901) 680-7201
larry.crawford@butlersnow.com
will. perry@butlersnow.com

Counsel for Defendants C. Robert
Coe, III, Brett M. Regal, David

R. Large, Migration Partners,
LLC, and Trade Base Sales, Inc.
